                                                                 Case 2:20-bk-21022-BR   Doc 155 Filed 02/02/21 Entered 02/02/21 15:37:30      Desc
                                                                                          Main Document     Page 1 of 8



                                                                   1 SMILEY WANG-EKVALL, LLP
                                                                     Lei Lei Wang Ekvall, State Bar No. 163047
                                                                   2 lekvall@swelawfirm.com
                                                                     Philip E. Strok, State Bar No. 169296
                                                                   3 pstrok@swelawfirm.com
                                                                     Timothy W. Evanston, State Bar No. 319342
                                                                   4 tevanston@swelawfirm.com
                                                                     3200 Park Center Drive, Suite 250
                                                                   5 Costa Mesa, California 92626
                                                                     Telephone: 714 445-1000
                                                                   6 Facsimile:    714 445-1002

                                                                   7 Attorneys for Elissa D. Miller, Chapter 7
                                                                     Trustee
                                                                   8
                                                                                             UNITED STATES BANKRUPTCY COURT
                                                                   9
                                                                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                  10
                                                                                                      LOS ANGELES DIVISION
                                                                  11
                                                                     In re                                      Case No. 2:20-bk-21022-BR
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                     GIRARDI KEESE,                             Chapter 7
                                                                  13
                                                                                                   Debtor.      OPPOSITION TO MOTION FOR ORDER
                                                                  14                                            APPOINTING ROBERT GIRARDI AS
                                                                                                                DEBTOR'S GUARDIAN AD LITEM;
                                                                  15                                            MEMORANDUM OF POINTS AND
                                                                                                                AUTHORITIES IN SUPPORT
                                                                  16
                                                                                                                Date:      February 16, 2021
                                                                  17                                            Time:      2:00 p.m.
                                                                                                                Ctrm.:     1668 via ZoomGov
                                                                  18                                                       255 E. Temple Street
                                                                                                                           Los Angeles, CA 90012
                                                                  19
                                                                                                                Web Address:
                                                                  20                                            https://cacb.zoomgov.com/j/1604415586
                                                                                                                Meeting ID:     1604415586
                                                                  21                                            Password:       123456
                                                                                                                Telephone:      (669) 254 5252 (San Jose)
                                                                  22                                                            (646) 828 7666 (New York)

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       2853511.2                                 1                             OPPOSITION
                                                                 Case 2:20-bk-21022-BR       Doc 155 Filed 02/02/21 Entered 02/02/21 15:37:30            Desc
                                                                                              Main Document     Page 2 of 8



                                                                   1 TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY JUDGE:

                                                                   2           Elissa D. Miller, the chapter 7 trustee (the "Trustee") for the bankruptcy estate of

                                                                   3 Girardi Keese (the "Estate"), submits this opposition ("Opposition") to Robert Girardi's

                                                                   4 ("Movant") Motion for Order Appointing Robert Girardi as Debtor's Guardian Ad Litem

                                                                   5 (the "Motion"). In support of the Opposition, the Trustee submits the following

                                                                   6 memorandum of points and authorities.

                                                                   7

                                                                   8 I.        INTRODUCTION
                                                                   9           The Court should deny Movant's Motion for several reasons. First and foremost,

                                                                  10 there is no authority in the Bankruptcy Code or Federal Rules of Bankruptcy Procedure

                                                                  11 ("FRBP") to authorize the appointment of a guardian ad litem for Girardi Keese (the
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12 "Debtor"). Unlike an individual, the Debtor is an entity and, therefore, not subject to the
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 appointment of a guardian ad litem. Movant also fails to offer any legal basis for his

                                                                  14 request to be guardian ad litem for the Debtor and only alleges that Thomas Girardi—

                                                                  15 who is not a debtor in this case—is incompetent. Finally, appointment of a guardian ad

                                                                  16 litem is unnecessary. The Trustee has already been appointed and Movant would not

                                                                  17 serve any different role or add any benefit to the process, especially since the Order for

                                                                  18 Relief has already been entered. The Motion is entirely devoid of any evidence that

                                                                  19 Movant has any relationship with the Debtor or knowledge of its operations. Accordingly,

                                                                  20 the Court should deny the Motion.

                                                                  21

                                                                  22 II.       FACTUAL BACKGROUND
                                                                  23           The Debtor is a plaintiff's law firm based in Los Angeles, California. On December

                                                                  24 18, 2020, petitioning creditors Jill O'Callahan, as successor in interest to James

                                                                  25 O'Callahan, Robert M. Keese, John Abassian, Erika Saldana, Virginia Antonio, and

                                                                  26 Kimberly Archie (collectively, the "Petitioning Creditors") filed an involuntary chapter 7

                                                                  27

                                                                  28


                                                                       2853511.2                                      2                                  OPPOSITION
                                                                 Case 2:20-bk-21022-BR             Doc 155 Filed 02/02/21 Entered 02/02/21 15:37:30                     Desc
                                                                                                    Main Document     Page 3 of 8



                                                                   1 bankruptcy petition against the Debtor.1 On December 24, 2020, the Petitioning

                                                                   2 Creditors filed a Motion for Appointment of Interim Trustee Pursuant to 11 U.S.C. §

                                                                   3 303(g) [Docket No. 12]. The Court entered an order granting the motion on

                                                                   4 January 5, 2021 [Docket No. 45]. On January 6, 2021, the Trustee was appointed as the

                                                                   5 interim trustee [Docket No. 50].

                                                                   6              On January 13, 2021, the Court entered an Order Directing: (1) The Clerk of Court

                                                                   7 to Immediately Enter an Order for Relief under Chapter 7; (2) The United States Trustee

                                                                   8 to Immediately Appoint a Chapter 7 Trustee; (3) The Debtor to File All Schedules and

                                                                   9 Related Documentation for Chapter 7 Case within Fourteen Days of the Entry of this

                                                                  10 Order; and (4) Vacating February 16, 2021 Status Conference [Docket No. 68]. On

                                                                  11 January 13, 2021, the Clerk of Court entered an order for relief against the Debtor
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12 [Docket No. 69], and the Trustee was appointed and accepted her appointment in the
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 Debtor's case [Docket No. 71].

                                                                  14              On January 13, 2021, Movant filed the Motion [Docket No. 67] requesting that the

                                                                  15 Court enter an order: (1) appointing him as guardian ad litem for the Debtor; and (2)

                                                                  16 extending the time to file a responsive pleading to the involuntary petition filed against the

                                                                  17 Debtor. On January 13, 2021, the Court entered an order denying Movant's request for

                                                                  18 an extension of time to file a responsive pleading, and set a hearing on the Motion

                                                                  19 [Docket No. 75].

                                                                  20

                                                                  21 III.         MEMORANDUM OF POINTS AND AUTHORITIES
                                                                  22              A.      A Guardian Ad Litem Cannot Be Appointed for An Entity Under
                                                                  23                      FRBP 1004.1
                                                                  24              FRBP 1004.1 does not authorize the appointment of a guardian ad litem for an

                                                                  25 entity. Specifically, FRBP 1004.1 provides:

                                                                  26              If an infant or incompetent person has a representative, including a general
                                                                                  guardian, committee, conservator, or similar fiduciary, the representative
                                                                  27
                                                                            1
                                                                                The Petitioning Creditors also filed an involuntary chapter 7 bankruptcy petition against Thomas V.
                                                                  28 Girardi, which is currently pending as Bankruptcy Case No. 2:20-bk-21020-BR.


                                                                       2853511.2                                                3                                       OPPOSITION
                                                                 Case 2:20-bk-21022-BR            Doc 155 Filed 02/02/21 Entered 02/02/21 15:37:30                    Desc
                                                                                                   Main Document     Page 4 of 8



                                                                   1             may file a voluntary petition on behalf of the infant or incompetent person.
                                                                                 An infant or incompetent person who does not have a duly appointed
                                                                   2             representative may file a voluntary petition by next friend or guardian ad
                                                                                 litem. The court shall appoint a guardian ad litem for an infant or
                                                                   3             incompetent person who is a debtor and is not otherwise represented or
                                                                                 shall make any other order to protect the infant or incompetent debtor.
                                                                   4

                                                                   5 See FRBP 1004.1 (emphasis added).

                                                                   6             To appoint a guardian ad litem for a debtor, the debtor must be either an infant or

                                                                   7 incompetent. See FRBP 1004.1. An entity cannot be incompetent. Both the FRBP and

                                                                   8 Bankruptcy Code do not define the term "incompetency." See In re Maes, 616 B.R. 784,

                                                                   9 797 (Bankr. D. Colo. 2020) ("[N]either the Bankruptcy Code nor the Federal Rules of

                                                                  10 Bankruptcy Procedure define the term 'incompetency.'"). Because "incompetency" is not

                                                                  11 defined under the FRBP or the Bankruptcy Code, some courts have looked to state law
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12 for guidance. See id.
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13             Under California law, "'a party is incompetent if he or she lacks the capacity to

                                                                  14 understand the nature or consequences of the proceeding, or is unable to assist counsel

                                                                  15 in the preparation of a case.'" AT&T Mobility, LLC v. Yeager, 143 F. Supp. 3d 1042, 1050

                                                                  16 (E.D. Cal. 2015). From this definition, it is clear an entity cannot be incompetent; an entity

                                                                  17 cannot be a "he" or "she," nor can an entity "understand" or "assist" with preparation of a

                                                                  18 case. For these reasons, it is clear that a guardian ad litem cannot be appointed for the

                                                                  19 Debtor.

                                                                  20             Additional case law further supports this understanding. FRBP 1004.1 is based on

                                                                  21 Federal Rule of Civil Procedure ("FRCP") 17(c).2 See In re Lane, 2012 WL 5296122 at

                                                                  22 *1 (Bankr. D. Or. 2012) ("Rule 1004.1 is patterned after Fed. R. Civ. P. 17(c), which

                                                                  23 applies to adversary proceedings pursuant to Fed. R. Bankr. P. 7017."). In a concurring

                                                                  24 opinion from the Ninth Circuit discussing FRCP 17(c), Judge N.R. Smith explained that

                                                                  25 the text of FRCP 17(c) applies only to humans and not "'incompetent' corporations or

                                                                  26 animals." See Naruto v. Slater, 888 F.3d 418, 431 (9th Cir. 2018) (Smith, J., concurring).

                                                                  27
                                                                           2
                                                                               Under FRBP 17(c), "[t]he following representatives may sue or defend on behalf of a minor or
                                                                  28 incompetent person: (A) a general guardian; (B) a committee; (C) a conservator; or (D) a like fiduciary."


                                                                       2853511.2                                              4                                       OPPOSITION
                                                                 Case 2:20-bk-21022-BR        Doc 155 Filed 02/02/21 Entered 02/02/21 15:37:30            Desc
                                                                                               Main Document     Page 5 of 8



                                                                   1 Judge Smith reasoned that because FRCP 17(b) expressly governs corporate capacity,

                                                                   2 Rule 17(c) did not apply to entities. See id. (explaining that "[t]his separate enumeration

                                                                   3 of rules for non-human entities, Rule 17(b), is a clear textual indication that the use of the

                                                                   4 term 'person' in Rule 17(c) does not include non-human entities such as corporations or

                                                                   5 animals.") (emphasis added). In short, because the Debtor is an entity, FRBP 1004.1

                                                                   6 does not authorize the appointment of a guardian ad litem in this case.

                                                                   7           B.     The Motion is Devoid of Any Applicable Legal Support
                                                                   8           Movant fails to offer any applicable legal authority in support of his request that the

                                                                   9 Court appoint him as guardian ad litem for the Debtor. In the Motion, Movant relies solely

                                                                  10 on FRBP 1004.1. As explained above, FRBP 1004.1 does not authorize the Court to

                                                                  11 appoint a guardian ad litem for an entity. Moreover, Movant only asserts that Thomas
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12 Girardi is incompetent and unable to understand the repercussions of the bankruptcy
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 proceeding. But Thomas Girardi is not a debtor in this case. An involuntary bankruptcy

                                                                  14 proceeding is currently pending against Thomas Girardi individually in this Court. See

                                                                  15 Bankruptcy Case No. 2:20-bk-21020-BR. FRBP 1004.1 plainly states that a court may

                                                                  16 appoint a guardian ad litem for an "incompetent person who is a debtor." It does not

                                                                  17 authorize a court to appoint a guardian ad litem for an allegedly incompetent person that

                                                                  18 managed the debtor. Movant's request to be appointed as guardian ad litem improperly

                                                                  19 expands the scope of FRBP 1004.1—a request he offers no legal basis for.

                                                                  20           C.     A Guardian Ad Litem Is Unnecessary for the Debtor
                                                                  21           There is no need to appoint a guardian ad litem for the Debtor. FRBP 1004.1

                                                                  22 authorizes the Court to appoint a guardian ad litem to "protect" the Debtor. Here, the

                                                                  23 Trustee has already been appointed to maximize assets for the benefit of the Estate and

                                                                  24 its creditors. The Trustee has been diligently working to identify assets of the Estate to

                                                                  25 administer for the benefit of creditors. Movant will likely not be able to do anything that

                                                                  26 the Trustee cannot already do and has done. In fact, there is no evidence before this

                                                                  27 Court that Movant has any relationship with the Debtor or knowledge and familiarity with

                                                                  28 its operations that might arguably be of some benefit. Moreover, any work done by


                                                                       2853511.2                                       5                                  OPPOSITION
                                                                 Case 2:20-bk-21022-BR       Doc 155 Filed 02/02/21 Entered 02/02/21 15:37:30           Desc
                                                                                              Main Document     Page 6 of 8



                                                                   1 Movant and any professionals he retains would likely be duplicative of the Trustee's

                                                                   2 efforts. Thus, appointing Movant as guardian ad litem for the Debtor is unnecessary.

                                                                   3

                                                                   4 IV.       CONCLUSION
                                                                   5           For the foregoing reasons, the Trustee respectfully requests that the Court enter

                                                                   6 an order denying the Motion.

                                                                   7

                                                                   8 DATED: February 2, 2021                  Respectfully submitted,

                                                                   9                                          SMILEY WANG-EKVALL, LLP
                                                                  10

                                                                  11
                                                                                                              By:          /s/ Lei Lei Wang Ekvall
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12                                                LEI LEI WANG EKVALL
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                                                                    Attorneys for Elissa D. Miller, Chapter 7
                                                                  13                                                Trustee
                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       2853511.2                                     6                                  OPPOSITION
       Case 2:20-bk-21022-BR                      Doc 155 Filed 02/02/21 Entered 02/02/21 15:37:30                                       Desc
                                                   Main Document     Page 7 of 8



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 3200
Park Center Drive, Suite 250, Costa Mesa, CA 92626.

A true and correct copy of the foregoing document entitled (specify): OPPOSITION TO MOTION FOR ORDER
APPOINTING ROBERT GIRARDI AS DEBTOR'S GUARDIAN AD LITEM; MEMORANDUM OF POINTS AND
AUTHORITIES IN SUPPORT will be served or was served (a) on the judge in chambers in the form and manner required by
LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 February 2, 2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

                                                                                          Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) February 2, 2021 , I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.


The Honorable Barry Russell
U.S. Bankruptcy Court
Roybal Federal Building
255 E. Temple Street, Suite 1660
Los Angeles, CA 90012

                                                                                          Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) __________ , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                          Service information continued on attached page.




I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 February 2, 2021                          Gabriela Gomez-Cruz                                   /s/ Gabriela Gomez-Cruz
 Date                                      Printed Name                                          Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21022-BR                      Doc 155 Filed 02/02/21 Entered 02/02/21 15:37:30                                       Desc
                                                   Main Document     Page 8 of 8




                                                 ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

      Richard D Buckley richard.buckley@arentfox.com
      Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-
       christiansen-4166@ecf.pacerpro.com
      Jennifer Witherell Crastz jcrastz@hrhlaw.com
      Ashleigh A Danker Ashleigh.danker@dinsmore.com,
       SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
      Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-
       7586@ecf.pacerpro.com
      Lei Lei Wang Ekvall lekvall@swelawfirm.com,
       lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
      Richard W Esterkin richard.esterkin@morganlewis.com
      Timothy W Evanston tevanston@swelawfirm.com,
       gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
      Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
      Andrew Goodman agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
      Steven T Gubner sgubner@bg.law, ecf@bg.law
      Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
      Razmig Izakelian razmigizakelian@quinnemanuel.com
      Lewis R Landau Lew@Landaunet.com
      Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
      Peter J Mastan peter.mastan@dinsmore.com,
       SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
      Edith R Matthai ematthai@romalaw.com
      Kenneth Miller kmiller@pmcos.com, efilings@pmcos.com
      Elissa Miller (TR) CA71@ecfcbis.com,
       MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com
      Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
      Scott H Olson solson@vedderprice.com, scott-olson-
       2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
      Leonard Pena lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
      Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-
       2870@ecf.pacerpro.com
      Ronald N Richards ron@ronaldrichards.com,
       morani@ronaldrichards.com,justin@ronaldrichards.com
      Philip E Strok pstrok@swelawfirm.com,
       gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
      United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
      Eric D Winston ericwinston@quinnemanuel.com
      Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
      Timothy J Yoo tjy@lnbyb.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
